Pannell, Judge,
concurring specially. I agree that the defense of accord and satisfaction was not supported by the evidence. I do not agree with this conclusion, however, on the basis set forth in the majority opinion that the defense of accord and satisfaction was not proven because the defendant “failed to show any facts to authorize the conclusion that the corporation could have resisted foreclosure successfully or that he could, as an individual, have interposed any claim which would take precedence over the plaintiff’s lien on the corporation inventory.” A bona fide dispute as to asserted rights is all that is necessary to support an accord and satisfaction of that dispute. It is not necessary that the party claiming the accord and satisfaction show that his asserted rights could have been successfully prosecuted to a conclusion.